REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The amended aspects are suggested by the examiner to make the claims allowable. In the art of record, Pathak et al. (US 2017/0287146A1) generally discloses the aspect of receiving three dimensional (3D) motion capture data corresponding to a subject user performing a physical activity; receiving first attribute data associated with the subject user; determining, by a processing device, a personalized reference data set for the subject user based on 3D motion capture data associated with a group of users performing the physical activity, wherein each user from the group of users shares at least a portion of the first attribute data with the subject user; providing the personalized reference data set as an input to a trained machine learning model; and obtaining an output of the trained machine learning model, wherein the output comprises a recommendation for the subject user pertaining to improvement of the physical activity; and in view of Hughes et al. (US 2017/0055918A1) further teaches receiving, separately from the 3D motion capture data, first attribute data associated with the subject user.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	obtaining an output of the trained machine learning model, wherein the output comprises a recommendation for the subject user pertaining to improvement of the 
The claim limitations are quite unique in the sense that after determine sub optimal body movement by tracking user gesture input, the system would also recommend practice drill associated with the suboptimal body movement in video or images to correct the movement. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Rubinstein Pub. No.: 2019/0295438A1: An exercise feedback system receives exercise data captured by client devices of users performing musculoskeletal exercises. The exercise feedback system may provide captured images to a client device of a physical trainer (PT) who remotely provides feedback on the users' exercise performances, for example, by labeling images as indicative of proper or improper musculoskeletal form. A PT may track multiple users using a central feed, which includes content displayed in an order based on ranking of users by a model. Additionally, the exercise feedback system may provide an augmented reality (AR) 
ii. Schindler et al., Pub. No: 2015/00005674: This disclosure relates to a system and method to analyze balance and stability of a patient. Test data for the patient, representing motion of a device affixed to the patient during a test interval (e.g., at a position approximating the center of mass, such as in proximity to the torso), can be received. The test data can be processed to provide processed data (or sensor-derived data) that includes at least one of acceleration data, rotational rate data and rotational position data for the test interval. A biomechanical model can be applied to the processed data to provide center of mass (COM) motion data representing movement of the COM in multiple dimensions for the patient during the test interval. An indication of balance for the patient can be determined based on the COM motion data. The indication of balance can be used to analyze the balance and stability of the patient.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179